Citation Nr: 0514721	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder, to 
include depression, dysthymia, and an anxiety disorder.  

3.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to a psychiatric disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


8.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

The issues involving the reopening of the veteran's claims 
for service connection for hypertension and diabetes 
mellitus, and the issue of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU) are addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD) or any other psychiatric disorder during 
service. 

2.  The veteran does not have a diagnosis of PTSD.

3.  The veteran has current diagnoses of dysthymia and 
anxiety disorder.

4.  There is no competent medical evidence which links the 
veteran's current psychiatric disorders to his active 
military service.  

5.  The medical evidence of record does not reveal that the 
veteran was diagnosed with, or treated for, a heart disorder 
or a kidney disorder during service or within the first year 
after separation from service. 

6.  The veteran has current diagnoses of heart disease, 
kidney disease, and alcohol dependence.

7.  There is no competent medical evidence which links the 
veteran's current heart disorder or kidney disorder to his 
active military service.

8.  The veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

2.  A psychiatric disorder, other than PTSD, to include 
depression, dysthymia, and an anxiety disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  The claim for service connection for alcohol dependence 
is precluded as a matter of law.  38 U.S.C.A. §§ 101(16), 
105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a), (d), 3.310 (2004).

4.  Heart and kidney disorders were not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in 
letters dated April 2001 and July 2004.  


Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and afforded the veteran VA 
Compensation and Pension examinations.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for PTSD 
and a psychiatric disorder, to include depression, dysthymia, 
and an anxiety disorder.  He asserts that he developed these 
disabilities as a result of events he experienced during 
active military service.  The veteran also claims that he 
developed alcohol dependence due to the claimed psychiatric 
disorders and that service connection for this disability is 
warranted.  The veteran further claims entitlement to service 
connection for heart disease and kidney disease to include as 
due to alcohol dependence.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A.  PTSD

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C.A. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  See Fossie v. West, 12 Vet. 
App. 1, 6 (1998).

The veteran's separation papers reveal that he served on 
active duty from July 1963 to July 1967 in the Air Force.  He 
had a year and six months of overseas service, and other 
service personnel records verify that the veteran was 
stationed overseas in Tripoli, Libya.  The veteran claims 
that one of his friends at the base was murdered while both 
were stationed in Libya.  The veteran has submitted copies of 
various newspaper articles showing that an airman stationed 
in Libya, at the same time as the veteran, was murdered.  
Accordingly, the evidence supports the veteran's assertion 
that a fellow airman was murdered while both were stationed 
in Libya.  As such, the evidence supports that this stressor 
occurred. 

However, there is no medical evidence of record which shows 
that the veteran has ever been diagnosed with PTSD.  Review 
of the veteran's service medical records does not reveal that 
he had any complaints of any psychiatric symptoms during 
service.  Separation examination of the veteran was conducted 
in May 1967.  The psychiatric evaluation was "normal," and 
the veteran did not report having any depression, nightmares, 
or nervous trouble on the accompanying report of medical 
history.  

A series of VA medical records dated in 1982 reveal that 
psychological testing and evaluation of the veteran was 
conducted.  These records primarily show that the veteran was 
abusing alcohol in response to his physical medical problems.  
There was no indication in these records that the veteran had 
any symptoms of PTSD.  

In September 1990, a VA psychiatric evaluation of the veteran 
was again conducted.  The veteran indicated that he stopped 
drinking alcohol several years earlier.  The examiner's 
assessment was that the veteran had dysthymia which was 
compounded by current financial difficulties.  

In January 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  The examiner reviewed the 
veteran's complete medical history including the events of 
the inservice murder of his friend.  Psychological testing 
was conducted and compared with the test results obtained in 
1982.  The examiner noted that the prior test results were 
consistent with alcohol abuse, while the current test results 
were more indicative of anxiety and depression.  The 
diagnosis was chronic dysthymia worsened by health problems 
and a history of alcohol dependency which possibly 
contributed to health problems.  The examiner specifically 
indicated that the veteran's symptoms did not meet the 
criteria for a diagnosis of PTSD.  

The veteran submitted a report of a private psychological 
evaluation which was dated April 2003.  The examiner again 
reviewed the veteran's entire history and also noted the 
inservice stressor of the murder of the veteran's fellow 
airman.  The diagnosis was anxiety disorder and alcohol 
dependence, in remission.  This examiner also indicted that 
the veteran did not meet the diagnostic criteria for a 
diagnosis of PTSD.  

In March 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified about the death of this friend in service and that 
he was not afforded grief counseling at that time.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran experienced a stressor during 
service, the murder of a friend while both were stationed in 
Libya.  However, there is no evidence that the veteran has a 
current diagnosis of PTSD.  Rather, several psychiatric 
examinations, both VA and private, have concluded that the 
veteran does not meet the criteria for a diagnosis of PTSD.  
Service connection must be denied because there is no 
evidence showing a current diagnosis of PTSD.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."); see also, Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Psychiatric Disorders Other than PTSD

The veteran also claims that he developed psychiatric 
disorders other than PTSD as that result of the murder of his 
friend during service.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  As noted above, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for psychoses may also be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as 
"presumptive" service connection.  However, while the 
evidence of record reveals several psychiatric diagnoses, 
there is no evidence of record showing that the veteran has 
ever been diagnosed with a psychosis.  

As noted above, the evidence clearly shows that that a fellow 
airman was murdered while both were stationed in Libya.  As 
such, the evidence of record supports that this event 
occurred.  Nevertheless, the preponderance of evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder other than PTSD.  As noted above, the 
service separation examination of the veteran revealed a 
"normal" psychiatric evaluation, and the veteran did not 
report having any depression, nightmares, or nervous trouble 
on the accompanying report of medical history.  

The VA records from 1982 reveal the veteran was abusing 
alcohol in response to his physical medical problems.  The 
September 1990 VA psychiatric evaluation reveals a diagnosis 
of dysthymia which was compounded by current financial 
difficulties.  The January 2003 VA Compensation and Pension 
report reveals a diagnosis of chronic dysthymia worsened by 
health problems and a history of alcohol dependency which 
possibly contributed to health problems.  None of this 
medical evidence in any way links the veteran's current 
psychiatric disorders to his military service or to the event 
of the murder of the airman during service.  

The April 2003 private psychological evaluation report 
revealed a diagnosis of anxiety disorder and alcohol 
dependence, in remission.  This report indicated that the 
veteran experienced intrusive thoughts and frustration over 
the murder of his friend in service.  However, the report 
also stated that the veteran experienced other symptoms such 
as anxiety, depression, and irritability, and that his 
psychiatric symptoms were exacerbated by his physical 
disabilities.  This examination report did not link the 
veteran's current anxiety disorder to military service or to 
any incident therein.  Service connection must be denied 
because there is no competent medical evidence of a nexus 
between the veteran's current psychiatric disorders and 
military service.  

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

In reaching this decision, the doctrine of reasonable doubt 
was considered, however, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Alcohol Dependence

The veteran filed a claim in July 2002 for service connection 
for alcohol abuse as being due to his military service.  
Alternatively, he has asserted that he has developed alcohol 
abuse secondary to PTSD or another psychiatric disorder which 
he claims should be service-connected.  For the reasons and 
bases discussed below, the veteran is not entitled to service 
connection for alcohol abuse.

The January 2003 VA examination report includes a diagnosis 
of a history of alcohol dependence, while the April 2003 
private examination report's diagnosis states "alcohol 
dependence in remission."

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of he veteran's own 
misconduct when the person on whose account benefits are 
claimed was at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  
No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131.  On a direct basis the 
veteran's claim for service connection for an alcohol-related 
disorder must be denied.  The veteran filed his claim in July 
2002.  The law clearly states that service connection may not 
be established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1, 3.301.  

Secondary service connection for an alcohol abuse disability 
acquired as secondary to, or a symptom of, a service-
connected disability can be granted.  VAOPGCPREC 2-97; 62 
Fed. Reg. 15565 (1997).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. 
Principi, 237 F.3d. 1368 (Fed Cir. 2001).  The veteran 
contends that he is entitled to service connection for 
alcohol dependence secondary to PTSD and other psychiatric 
disorders.  However, as noted above, service connection is 
not in effect for PTSD or any other psychiatric disorder.  
Therefore, the Board must deny the veteran's claim of 
entitlement to service connection for alcohol abuse claimed, 
as secondary to a service-connected disability.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Accordingly, the claim must be denied as a matter 
of law.

D.  Heart Disease and Kidney Disease

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for cardiovascular-renal disease may also 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no indication that the veteran had any complaints 
of, or treatment for, any heart or kidney disorder during 
service.  Separation examination of the veteran was conducted 
in May 1967.  Clinical evaluation revealed that the veteran's 
heart, vascular system, and genito-urinary system were all 
"normal" with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
veteran did not report having any chest pain, heart pounding, 
or urinary symptoms.  A May 1967 radiology report reveals 
that a chest x-ray of the veteran was taken and revealed a 
"normal cardiovascular silhouette."

The veteran's private medical records dated from 1953 to 1975 
do not show any diagnosis of, or treatment for, any 
cardiovascular or kidney disorder.  A VA hospital record 
dated December 1981 is the first diagnosis of any 
cardiovascular disorder showing a diagnosis of "congestive 
cardiomyopathy."  

VA medical records from 1981 to the present have been 
obtained.  A March 2004 treatment record provides the most 
recent summary of the veteran's diagnosed medical 
disabilities, which include coronary artery disease and 
chronic kidney disease.  However, review of all the medical 
evidence of record does not reveal any medical evidence which 
relates the veteran's current disabilities to his active 
military service. 

The preponderance of the evidence is against the veteran's 
claims for service connection for heart and kidney disorders.  
The medical evidence of record clearly reveals that he is 
currently diagnosed with heart disease and kidney disease.  
However, there is absolutely no evidence showing that any of 
these disabilities were present in service or during the 
first post-service year.  Additionally, there is no evidence 
that these disorders are related to the veteran's military 
service.  As such, service connection must be denied.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran also contends that entitlement to service 
connection for heart disease and kidney disease is warranted 
secondary to alcohol dependence which he claims is secondary 
to a psychiatric disorder for which service connection should 
be granted.  Service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease, injury, or disability.  38 C.F.R. 
§ 3.310.  However, as noted above, service connection is not 
in effect for PTSD or any other psychiatric disorder, to 
include alcohol dependence.  Therefore, the Board must deny 
the veteran's claims of entitlement to service connection for 
heart disease, and kidney disease as secondary to a service 
connected disability.  In a case where the law is dispositive 
of a claim on appeal, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  Because the veteran has no service-
connected disability, there is a lack of entitlement under 
the law to secondary service connection, and the Board does 
not have the authority to grant the claim.


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder, other than 
PTSD, to include depression, dysthymia, and an anxiety 
disorder, is denied.  

Service connection for alcohol dependence is denied.  

Service connection for a kidney disorder is denied.

Service connection for a heart disorder is denied.  


REMAND

The RO previously denied the veteran's claim for entitlement 
to service connection for hypertension in a May 1982 rating 
decision.  The RO also denied the veteran claim to reopen the 
issue of entitlement to service connection for diabetes 
mellitus in a November 2001 rating decision.  These decisions 
are final.  38 U.S.C.A. § 7105(c) (West 2002).  To reopen a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 2002).  The RO has not 
adjudicated whether the veteran has submitted new and 
material evidence to warrant reopening his claims for 
entitlement to service connection for hypertension and 
diabetes mellitus.  

Additionally, the RO failed to notify the veteran, with 
regard to the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for hypertension, of any specific information and 
evidence needed to substantiate and complete his claim with 
regard to finality.   

Accordingly, the case is remanded for the following:


1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with regard to the issue of 
whether new and material evidence had 
been submitted to reopen a claim of 
entitlement to service connection for 
hypertension.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should adjudicate the issues 
of whether the veteran has submitted new 
and material evidence to reopen his 
claims for entitlement to service 
connection for hypertension and diabetes 
mellitus.  Subsequent to that 
adjudication, the RO must also 
readjudicate the veteran's claim for 
TDIU. 

3.  Following the above, if any benefit on 
appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include all the 
pertinent law and regulations related to 
the requirements for reopening a 
previously denied claim.  The veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


